IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NOS. AP-75,893; AP-75,894; AP-75,895




EX PARTE MICHAEL RAY HARRISON, Applicant




ON APPLICATIONS FOR WRIT OF HABEAS CORPUS
CAUSE NOS. 95260-A, 96141-A, & 96552-A IN THE
CRIMINAL DISTRICT COURT FROM JEFFERSON COUNTY




           Per curiam.

O P I N I O N



            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a
firearm by a felon, enhanced; burglary of a habitation, habitual; and possession of less than one gram
of methamphetamine, habitual, and sentenced to ten years, twenty-five years, and twenty years
imprisonment, respectively.
            Applicant contends that his pleas were involuntary because the plea agreement cannot be
followed.  We remanded these applications to the trial court for findings of fact and conclusions of
law.  The trial court conducted a hearing and determined that Applicant pled guilty pursuant to an
agreement that these sentences would run concurrently with a federal sentence.  Federal statutes
require the federal sentence to begin when the state sentences expire.  Applicant is entitled to relief. 
Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
            Relief is granted.  The judgments in Cause Nos. 95260, 96141, & 96552 in the Criminal
District Court of Jefferson County are set aside, and Applicant is remanded to the custody of the
Sheriff of Jefferson County to answer the charges against him.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.


Delivered:  April 9, 2008
Do Not Publish